DETAILED ACTION

This action is responsive to papers filed on 10/21/2020.

The present application is being examined under the pre-AIA  first to invent provisions. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.




Claim(s) 1, 3-9, 11-17 and 19-24 is/are rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by Houh et al. (US 2007/0106760 A1) (hereinafter Houh).

As per claim 1 (and similarly the media of claim 9 and the apparatus of claim 17), Houh discloses a method of generating for display video programs enabling selection of selected media content using time-based metadata, comprising: 
extracting, by a server (Fig. 1, “media indexer 10”), audio and video features from the video program ([0005], [0012], [0017], [0034], [0036-42], [0087]); 
identifying, by the server, extracted audio features from the video program using audio processing, where each of the audio features includes corresponding start and stop time codes associated therewith ([0005], [0012], [0017], [0034], [0040-44]); 
identifying, by the server, extracted video features from the video program using visual processing, where each of the video features includes corresponding start and stop time codes associated therewith ([0005], [0012], [0017], [0034], [0040-44]); 
saving, by the server, the extracted audio features and extracted video features in a time-based metadata file ([0005], [0034], [0036], [0041-47], [0091]) (The Examiner understands the enhanced metadata 30 generated by the indexed and combiner satisfies the “time-based metadata file” as claimed.); 
storing, by the server, the time-based metadata file in a database ([0034], [0036], index 40, [0091], enhanced metadata repository 908 (satisfies the “database” as claimed)); 
transmitting, by the server, via a network, the video program to a video display device ([0090-95], Fig. 8A, “918” (satisfies the “display device” as claimed), devices that communicate with each other are “networked” and the communication occurs over a network); 
associating, by the server, the time-based metadata file with the video program, the video program being transmitted to the video display device of an end user without advertisements selected by an advertising distributor ([0005], [0034], [0041-47], [0091]); 

receiving, by the server, selected advertisements from the advertising distributor ([0006-7], [0013-16], [0082-84], another system which returns an ad (i.e. “receiving…from an advertising distributor”), [0088-103]); and 
generating for display, by the server, the selected advertisements on the video display device targeted and customized for the end user based upon the time-based metadata file provided to the advertising distributor, wherein the time-based metadata file provides time-coded information about the video program to enable selection of appropriate advertisements for presentment at specific time-code locations within the video program during viewing or playback of the video program by the end user ([0006-7], [0013-16], [0082-84], [0088-103]).

As per claim 3, Houh discloses the method of claim 1 (as rejected above). Houh further discloses  
where the extracted video features include one or more of actors, characters, animals, objects, geographic locations, background, setting, theme, events, and scenes ([0005], [0012], [0017], [0034], [0036-42], [0087]).

As per claim 4, Houh discloses the method of claim 1 (as rejected above). Houh further discloses  


As per claim 5 (and similarly the media of claim 13 and the apparatus of claim 21), Houh discloses the method of claim 1 (as rejected above). Houh further discloses  
wherein the advertisements include at least one advertisement that is identified and cued to be presented to the end user when the video program reaches a respective time code location within the video program and wherein the at least one advertisement correlates to at least one of the extracted video features obtained from the time-based metadata file that appears in the video program during the respective time code location ([0006-7], [0013-16], [0082-84], [0088-103]). 

 As per claim 6 (and similarly the media of claim 14 and the apparatus of claim 22), Houh discloses the method of claim 1 (as rejected above). Houh further discloses 
wherein the advertisements include at least one advertisement that is identified and cued to be presented to the end user when the video program reaches a respective time code location within the video program and wherein the at least one advertisement correlates to at least one of the extracted audio features obtained from the time-based metadata file that occurs in the video program during the respective time code location ([0006-7], [0013-16], [0082-84], [0088-103]).

As per claim 7 (and similarly the media of claim 15 and the apparatus of claim 23), Houh discloses the method of claim 1 (as rejected above). Houh further discloses  
wherein the advertisements include at least one advertisement that is identified and cued to be presented to the end user when the video program reaches a respective time code location within the video program and wherein the at least one advertisement correlates to at least one of the 

As per claim 8 (and similarly the media of claim 16 and the apparatus of claim 24), Houh discloses the method of claim 1 (as rejected above). Houh further discloses   
wherein the time-based metadata file comprises one or more of. (a) identification of the associated video program; (b) a file name; (c) a digital signature; (d) the time-coded duration of the associated video program; (e) a keyword list; (f) a time-coded transcript; and (g) one or more segments of the video program, each segment having a corresponding start and stop time and each segment identifying video features and audio features associated with each said segment ([0005], [0034], [0036], [0041-47], [0091]).

As per claim 11 (and similarly the apparatus of claim 19), Houh discloses the one or more non-transitory machine-readable media of claim 9 (as rejected above). Houh further discloses  
wherein each of the plurality of video segments is automatically identified based on at least one of a change of camera shot, a change of camera angle, a scene change, or a scene break ([0044], [0047]).

As per claim 12 (and similarly the apparatus of claim 20), Houh discloses the one or more non-transitory machine-readable media of claim 9 (as rejected above). Houh further discloses  
wherein the video program is provided to the video display device over the Internet, from a DVD, or a physical media storage ([0090-95]).


Claims 2, 10 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houh et al. (US 2007/0106760 A1) (hereinafter Houh) in view of Sartor et al. (US 2009/0012995 A1) (hereinafter Sartor).

As per claim 2 (and similarly the media of claim 10 and the apparatus of claim 18), Houh discloses the method of claim 1 (as rejected above). 
Houh does not explicitly disclose  
where the time-based metadata file is in an XML file format.
However, Houh does teach extracting audio and video features of a media content file via various processing extraction techniques, and a media indexer and combiner creates enhanced metadata used for dynamic time-based advertisement placement during media content playback ([0005], [0012], [0017], [0034], [0036], [0041-47], [0091]). More specifically, at the combiner, the metadata information extracted and analyzed by the media indexer and the descriptor indexer are combined in a predetermined format to form the enhanced metadata ([0036]). (Emphasis added)
In addition, Sartor teaches enhanced metadata files which are created from and associated with time-tagged video frames. The enhanced metadata files my include eXtensible-markup language (XML) [0025], [0036]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Houh to include the specific XML format. The rationale for combining in this manner is that both Houh and Sartor are directed towards generated enhanced metadata files from video-based media content. Furthermore, the Examiner notes that as per a KSR “B” rationale, it would have been obvious for Houh to implement the specific XML teachings of Sartor, since both Houh and Sartor focus on generating enhanced metadata files, and this would be a simple substitution of one known .

Response to Arguments
Applicant argues “all the functions performed by Houh are within the same single device using the repositories and modules within the device.  Houh therefore fails to teach specific communications between separate devices over a network, much less a transmission via a network of the time-based metadata file” and “operating within the same single device and exchanging data in Houh is not the same as communicating between three separate devices over a network”.  However, Houh states at Paragraph 0091 “The relevancy engine 912, advertising engine 914 and placement agent 924 each can be implemented, for example, using a suitably programmed or dedicated processor (e.g., a microprocessor or microcontroller), hardwired logic, Application Specific Integrated Circuit (ASIC), and a Programmable Logic Device (PLD) (e.g., Field Programmable Gate Array (FPGA))”.  This means that each component of the system was envisioned by Houh as being contained within one device or as separate devices, which would have to communicate over some form of networked environment.  Therefore, since Houh envisions functions performed by separate devices, Applicant’s argument is not persuasive.

Applicant argues “Houh would still fail to teach simultaneous transmission of video and time-based metadata filed by the same server” and “the office action seems to refer to block 906, block 908, block 918, and block 924 as distinct and separate devices…the system of Houh would, at best, amount to device 906 sending video to device 918 while a different device 908 would send enhanced metadata to yet another device 924”.  However, nowhere in the office action did Examiner refer to 906 and 908 as “separate devices”.  Rather, Houh states in paragraph 0038 that “the media indexer 10 includes a bank of media processors 100 that are managed by a media indexing controller 110.  The media indexing controller 110 and each of the media processors 100 can be implemented, for example, using a suitably programmed or dedicated processor (e.g., a microprocessor or microcontroller), hardwired logic, Application Specific Integrated Circuit (ASIC), and a Programmable Logic Device (PLD) (e.g., Field Programmable Gate Array (FPGA))”.  Essentially, Houh is very clear that all processers performed may be undertaken by the same device of separate devices networked together.  Therefore, 906 and 908 represents information that may be transmitted from separate devices or the same device.  Further, Houh states at Paragraph 0095 that “at step 942, the audio/video content 906 is downloaded to the media player 920 for presentation via the display module 918, such as a desktop or portable device.  In addition, the enhanced metadata 908 corresponding to the audio/video content 906 is downloaded to the placement agent 924”.   As further shown in Figure 8B, this is described as one step, and is therefore simultaneous.  Therefore, Applicant’s argument is not persuasive.

All other arguments are believed to have been addressed by the amended grounds of rejection above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references were cited to further show the state of the art with respect to advertisement allocation and insertion based on time-based metadata extracted from video content:
U.S. Patent No. 8,171,509 to Girouard
U.S. Pub No. 2009/0125510 to Graham
U.S. Pub No. 2009/0138906 to Eide
Lugmayr, Artur R., et al. "Manipulating premarked rectangular areas in a real-time digiTV stream utilizing MPEG-7 metadata descriptors." Internet Multimedia Management Systems III. Vol. 4862. International Society for Optics and Photonics, 2002.
Bolettieri, Paolo, et al. "Automatic metadata extraction and indexing for reusing e-learning multimedia objects." Workshop on multimedia information retrieval on The many faces of multimedia semantics. 2007.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621